Citation Nr: 0002418	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had recognized service from November 1941 to June 
1942, and from April 1945 to June 1946.  He was a prisoner of 
war (POW) of the Japanese government from April to June 1942.  
The veteran died in January 1967, and the appellant is his 
widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which determined that no new and 
material evidence had been presented to reopen the claim.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
RO rating decision in May 1967; no timely appeal therefrom 
was filed.

2.  Evidence received since the final, May 1967 RO rating 
decision includes clinical records not previously considered 
which bear directly and substantially on the specific matter 
under consideration regarding the issue of entitlement to 
service connection for the cause of the veteran's death and 
must be considered in order to fairly decide the appellant's 
claim.

3.  The evidence of record is unclear as to whether the 
veteran had ischemic heart disease due to beriberi disease in 
service, which either caused or contributed substantially or 
materially to cause his death.



CONCLUSIONS OF LAW

1.  The May 1967 rating decision denying the claim of 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 4005(c) (West 1964) 
(now 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.153 
(1967) (now 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The appellant has presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was a Prisoner of War (POW) from April to June 
1942, following the fall of Bataan, and was confined at 
O'Donnell Concentration Camp, Capas, Tarlac. 

An April 1945 physical examination report is negative for 
complaints or findings of beriberi or cardiovascular disease.  
An evaluation of the cardiovascular system was normal.  An 
Affidavit for Philippine Army Personnel, dated later that 
month, notes no wounds or illnesses incurred during service.  

In a November 1945 Affidavit for Philippine Army Personnel, 
the veteran gave a history of malaria, beriberi and dysentery 
from June 1942 to September 1942.  

A May 1946 separation examination report notes "slight 
hypotension," and blood pressure of 92/52.  The record is 
negative for beriberi or cardiovascular disease.

The veteran filed a claim of entitlement to service 
connection for high blood pressure in November 1964.  The RO 
denied the claim in January 1965.

The following month, the veteran submitted a November 1964 
report from Dr. R., indicating that he had treated the 
veteran for hypertension since November 1942.  Blood pressure 
of 200/120 was noted.

In May 1965, the veteran submitted an April 1965 affidavit 
from Dr. R., and a private medical certificate in support of 
his claim.  The affidavit from Dr. R. reports that he was 
interned in the POW camp with the veteran, and treated him 
for beriberi from July to December 1942.  He further related 
that he treated the veteran for hypertension since that time.  
The physician concluded that the veteran's "ailment was 
incurred and/or aggravated by his active service."  An April 
1965 private hospital certificate notes that the veteran 
received treatment earlier that month for an impacted cerumen 
of the right ear, and hypertension of unknown etiology.

A private medical report, submitted the following month, 
indicates that the veteran was admitted in April 1947 for 
treatment of hypotension and deafness.  The RO continued the 
denial of service connection for hypertension, and denied 
service connection for hypotension later that month.

In August 1965, the veteran submitted a private medical 
certificate indicating that he was hospitalized for treatment 
for deafness and essential vascular hypertension in November 
1947.

The veteran filed a notice of disagreement (NOD) with the 
June 1965 rating decision in October 1965.

A February 1966 report from Dr. R. notes blood pressure of 
210/140, and a diagnosis of essential hypertension.

An April 1966 report from Dr. C. indicates that he treated 
the veteran for hypertension for "at least six months in the 
year 1947."  The physician explained that the veteran was in 
"a semiconscious state with partial paralysis of one half of 
his body affecting the nature of speech."  The record notes 
that blood pressure was 210/100. 

In correspondence dated later that month, Dr. C. reported 
that the veteran experienced easy fatigability, loss of 
balance, hardship in swallowing food, and stiffening of the 
tongue during talking.  A diagnosis of "regarditation of 
muscles due to hypertension and rheumatism" was noted.  The 
physician concluded that the veteran was completely disabled, 
and recommended "hospitalization and complete rest."

A death certificate discloses that the veteran died at age 50 
in January 1967, with the immediate cause of death listed as 
terminal bronchopneumonia due to cerebrovascular accident 
(CVA), and a decubitus ulcer was listed as a significant 
condition contributing to death.

Service connection was not in effect for any disability at 
the time of the veteran's death.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in February 
1967.

A field examination was conducted in April 1967, and a report 
was submitted later that month.

Service connection for the cause of the veteran's death was 
denied by a May 1967 rating decision.  The appellant was 
notified of that decision and her appeal rights.  While she 
voiced her disagreement with the decision in June 1967, she 
failed to perfect her appeal by filing a timely substantive 
appeal (Form 9).  

Evidence submitted since the May 1967 rating decision denying 
service connection for the cause of the veteran's death 
includes copies of the veteran's service records, private 
medical records, and testimony from personal hearings in 
March 1998 and February 1999.  In that regard, private 
hospital records reflect treatment from June to July 1950 for 
a hemorrhage due to teeth extraction.

In October 1997, the appellant submitted duplicate copies of 
the veteran's service medical and personnel records, a 
September 1965 certification of hospitalization for treatment 
of deafness and malaria in August 1946, a September 1948 
hospital report reflecting treatment for furunculosis, a July 
1950 record relating to treatment for malaria, a February 
1966 affidavit from Dr. R. regarding treatment of the veteran 
during service for malaria, deafness and rheumatism, and a 
copy of the veteran's death certificate.

During a March 1998 personal hearing, the appellant testified 
that she had no further evidence to submit because the 
veteran's physician and "other possible witnesses" were 
deceased.  Transcript (T.) at 1.

The appellant submitted duplicative copies of the veteran's 
service records in July, August and October 1998.

During a February 1999 personal hearing, the veteran's 
daughter testified that the veteran experienced beriberi in 
service, and that beriberi heart disease ultimately caused 
his death in 1971.  T. at 3-4 and 7.  Consequently, she 
suggested that service connection for the cause of the 
veteran's death is warranted under 38 C.F.R. § 3.309(c).  T. 
at 6 and 12. 

A March 1999 affidavit from a service comrade reports that he 
was interned as a POW with the veteran in 1942, and recalled 
hearing the veteran complain of "disordered heartbeatings," 
difficulty breathing, and chest pains.  He explained that he 
periodically gave the veteran massages to ease the pain.  He 
opined that the veteran's chest pains were due to "tensions 
and hardships" he encountered as a POW.  The comrade 
reported observing swelling of both of the veteran's legs, 
and suggested that this resulted from malaria.

In an April 1999 affidavit, the appellant maintained that the 
veteran experienced ischemic heart disease, beriberi, edema, 
"swelling of the legs, feet or ankles," dysentery, and 
malaria during his captivity as a POW.  Therefore, she 
concluded that service connection for the cause of the 
veteran's death is warranted.  In support of her claim, the 
appellant once again submitted copies of the veteran's 
service medical records. 

Copies of the veteran's terminal hospitalization records were 
associated with the claims folder in July 1999.  These 
records indicate that the veteran was admitted in November 
1966 for treatment for a recent CVA (thrombosis), left 
hemiparesis, and incontinence.  The veteran died in January 
1967.  The final assessment was CVA, "probably due to 
arteriosclerosis," left hemiplegia, bronchopneumonia, 
hypertensive vascular disease, and decubitus ulcers of the 
lumbosacral areas.

The RO continued the denial of the appellant's claim in 
August 1999.  At that time, the RO determined that "[t]he 
only time when a CVA is secondary to a heart disease is when 
an embolus is considered the cause of stroke."  The RO 
concluded that "the etiology of [the veteran's] stroke [wa]s 
due to hypertension, not ischemic heart disease, and 
thrombosis, obstruction of an artery to the brain and not 
within the heart."  The RO cited as authority Dorland's 
Illustrated Medical Dictionary, 27th Edition, pp. 137, 138, 
1718 and 1808, and The Merck Manual, 16th Edition, p. 413.

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to
service connection for the cause of the 
veteran's death.

As indicated above, service connection for the cause of the 
veteran's death was denied by a May 1967 rating decision.  
The appellant was notified of that decision and her appeal 
rights.  While she filed a NOD with the decision in June 
1967, she failed to perfect her appeal by filing a timely 
Form 9.  See 38 U.S.C.A. § 4005(c) (West 1964) (now 
38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 19.153 (1967) 
(now 38 C.F.R. § 20.1103 (1999)).  Accordingly, the May 1967 
rating decision denying service connection for the cause of 
the veteran's death became final and is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 
9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the RO decision in May 1967, numerous pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with this claim.  In 
particular, the new evidence includes copies of the veteran's 
terminal hospitalization records from November 1966 to 
January 1967.  These records indicate that the veteran's CVA 
was "probably due to arteriosclerosis."  Given the current 
state of the case law, the Board finds that this new evidence 
potentially sheds light on the circumstances surrounding the 
veteran's death, and will proceed on the premise that this 
evidence is material under the ambiguous guideline set out in 
Hodge. 

The RO denied service connection for the cause of the 
veteran's death in 1967, because it found that there was no 
medical evidence establishing that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
Based on the newly submitted evidence suggesting that the 
veteran's CVA was "probably" caused by arteriosclerosis, it 
is unclear whether the veteran had ischemic heart disease due 
to beriberi in service, and, if so, whether the disease 
contributed substantially or materially to cause his death.  
These questions are significant in view of the change in the 
law since 1967 governing diseases subject to presumptive 
service connection for former prisoners of war. 

The RO, in effect, recognized that the additional evidence 
shed light on the potential origin of the disability that 
caused or contributed to cause death.  In its August 1999 
denial of the appellant's claim, the RO determined that 
"[t]he only time when a CVA is secondary to a heart disease 
is when an embolus is considered the cause of stroke."   The 
RO further found that "the etiology of [the veteran's] 
stroke [wa]s due to hypertension, not ischemic heart disease, 
and thrombosis, obstruction of an artery to the brain and not 
within the heart."  In support of these ultimate 
conclusions, however, the RO cited general medical texts.  
While the citation to medical texts can provide important 
definitions and general principles, the Board concludes that 
determining how such general information applies to the facts 
of this particular case requires medical expertise.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  That medical expertise 
must be of record.  Furthermore, such discussion effectively 
goes to the merits of the claim and requires weighing and 
evaluation of the evidence.  This type of analysis may not be 
conducted at the stage of determining whether the evidence is 
new and material.

Given the nature of the veteran's claim, the Board will 
proceed on the premise that there is new and material 
evidence sufficient to reopen the claim of service connection 
for the cause of the veteran's death.  In view of the 
foregoing, the Board will review the claim de novo.



II.  Entitlement to service connection
for the cause of the veteran's death.

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim that is plausible.  In other 
words, a well-grounded claim is meritorious on its own or 
capable of substantiation.  If the claim is not well 
grounded, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist her in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a).  In order to show that a disability is proximately 
due to or the result of a service-connected disease or 
injury, the appellant must submit competent medical evidence 
showing that the disabilities are causally-related.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of section 1112 of this title, has 
been suffered between the date of separation from service and 
the date of onset of any such diseases, or the disability is 
due to the veteran's own willful misconduct, service 
connection pursuant to section 1112 will not be in order.  
38 U.S.C.A. § 1113 (West 1991).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board has carefully reviewed all evidence of record in 
this case, and has presumed it to be credible for the limited 
purpose of ascertaining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Having done so, 
the Board finds the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
plausible, and therefore is well grounded.  The appellant's 
contentions are found to be plausible in light of the 
evidence provided in the terminal hospital records.  While it 
is unclear whether the veteran had ischemic heart disease 
resulting from beriberi in service, or whether this disease 
contributed substantially or materially to cause his death, 
the Board finds that the claim is well grounded as it is 
capable of substantiation.  Thus, the VA has a duty to assist 
the appellant in the development of facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded, the 
VA's statutory duty to assist attaches.  38 U.S.C.A. § 5107 
(West 1991).


ORDER

New and material evidence having been presented in support of 
the claim of entitlement to service connection for the cause 
of the veteran's death, the claim is reopened. 


REMAND

If a claim is well grounded, VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(b).

As discussed above, a veteran who is a former POW and was 
interned or detained for not less than 30 days, may be 
granted service connection for certain disabilities on the 
basis of a "presumption" under the law that certain 
diseases manifesting themselves to a degree of 10 percent or 
more at any time after the POW was discharged from service 
were incurred in service, even if there is no record of such 
disease during service.  38 U.S.C.A. §§ 1110 and 1112 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309(c) (1999).  
This includes service connection for ischemic heart disease.  
38 C.F.R. § 3.309(c) (1999).

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

As noted above, it is unclear from the veteran's terminal 
hospital records whether he had ischemic heart disease due to 
beriberi in service, and, if so, whether this disease caused 
or contributed substantially or materially to cause his 
death.  The Board finds that a medical opinion is necessary 
to resolve these issues.

In view of these considerations, the Board concludes that 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain from the 
appellant the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for cardiovascular disease, to 
include ischemic heart disease, since 
service.  After any necessary 
information and authorizations are 
obtained from the appellant, any such 
pertinent records of treatment, VA or 
private, inpatient or outpatient (not 
already of record) should be obtained 
and incorporated into the claims folder.  

3.  Thereafter, the RO should forward the 
veteran's complete claims file to a 
qualified physician for an opinion 
regarding whether the veteran had 
ischemic heart disease due to beriberi in 
service at the time of his death and, if 
so, whether the disease contributed 
substantially or materially to cause his 
death.  In making this determination, the 
physician should presume that the 
veteran's history of beriberi in service 
is accurate.

The entire claims file must be made 
available to the examiner for review and 
preparation of an opinion.  In 
particular, the physician should review 
the January 1967 death certificate, and 
the terminal hospital records dated from 
November 1966 to January 1967.  The 
report should reflect a review of the 
claims file and include a complete 
rationale for all opinions expressed.  
 
4.  The RO should carefully review the 
medical opinion and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

If the benefit sought on appeal is not granted, the appellant 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for final appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

